1
2
3
4
5
6
                            UNITED STATES DISTRICT COURT
7
                           CENTRAL DISTRICT OF CALIFORNIA
8
9
10    MICHAEL EUGENE SCOTT,                         Case No. CV 18-9525-JLS (KK)
11                              Plaintiff,
12                         v.                       ORDER ACCEPTING FINDINGS
                                                    AND RECOMMENDATION OF
13    A. SHITTU, ET AL.,                            UNITED STATES MAGISTRATE
                                                    JUDGE
14                              Defendant(s).
15
16
17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the First Amended
18   Complaint, the relevant records on file, and the Report and Recommendation of the
19   United States Magistrate Judge. No objections have been filed. The Court accepts
20   the findings and recommendation of the Magistrate Judge.
21         IT IS THEREFORE ORDERED that Judgment be entered dismissing this
22   action with prejudice and without leave to amend.
23
24   Dated: July 2, 2019
25
                                                HONORABLE JOSEPHINE L. STATON
26                                              United States District Judge
27
28
